DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             GLORIA SMITH,
                               Appellant,

                                    v.

                   ESTATE OF THEDESSA SMITH,
                            Appellee.

                              No. 4D22-719

                             [October 6, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Charles M. Greene, Judge; L.T. Case No. PRC
140001227.

  Gloria Smith, Miami Gardens, pro se.

   Ryan Tables of Tables Law Group, P.A., Hollywood, and Vernita C.
Williams of V C W Law, P.A., Miami Lakes, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.